  Case 16-18551         Doc 59     Filed 11/08/18 Entered 11/08/18 12:24:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-18551
         SHERRY JACKSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/03/2016.

         2) The plan was confirmed on 09/01/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/26/2017, 04/27/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-18551        Doc 59        Filed 11/08/18 Entered 11/08/18 12:24:51                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $8,250.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $8,250.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,971.76
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $363.55
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,335.31

Attorney fees paid and disclosed by debtor:                    $28.24


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN FIRST FINANCE            Secured           300.00           NA              NA            0.00        0.00
AMERICAN FIRST FINANCE            Unsecured         593.00        893.69          893.69          15.00        0.00
BAYVIEW LOAN SERVICING            Secured      145,000.00    171,120.50       172,194.57           0.00        0.00
BAYVIEW LOAN SERVICING            Unsecured     47,510.00            NA              NA            0.00        0.00
BAYVIEW LOAN SERVICING            Secured              NA       1,074.07        1,074.07        353.53         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         764.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,400.00       2,478.80        2,478.80           0.00        0.00
COMCAST                           Unsecured         800.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON               Unsecured         800.00        725.35          725.35           0.00        0.00
CREDIT MANAGEMENT                 Unsecured         808.00           NA              NA            0.00        0.00
DIRECTV LLC                       Unsecured            NA         619.65          619.65           0.00        0.00
DIVERSIFIED CONSULTANTS INC       Unsecured      1,664.00            NA              NA            0.00        0.00
DIVERSIFIED CONSULTANTS INC       Unsecured         717.00           NA              NA            0.00        0.00
DIVERSIFIED CONSULTANTS INC       Unsecured         216.00           NA              NA            0.00        0.00
ENHANCED RECOVERY CO L            Unsecured         251.00           NA              NA            0.00        0.00
HSBC                              Unsecured           0.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE                Priority          150.00          0.00            0.00           0.00        0.00
INTERNAL REVENUE SERVICE          Priority          400.00           NA              NA            0.00        0.00
LANE BRYANT                       Unsecured         618.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         654.00        561.33          561.33           0.00        0.00
PRA RECEIVABLES MGMT              Unsecured         818.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT              Unsecured            NA         818.21          818.21           0.00        0.00
PROGRESSIVE LEASING               Unsecured         500.00      1,057.80        1,057.80           0.00        0.00
PROGRESSIVE LEASING               Secured           300.00           NA              NA            0.00        0.00
QUANTUM3 GROUP LLC                Secured       16,300.00     14,155.81        14,155.81      2,306.79    1,239.37
QUANTUM3 GROUP LLC                Unsecured         417.00        417.48          417.48           0.00        0.00
QUANTUM3 GROUP LLC                Unsecured         731.00        618.79          618.79           0.00        0.00
QUANTUM3 GROUP LLC                Unsecured            NA         731.01          731.01           0.00        0.00
QUANTUM3 GROUP LLC                Unsecured            NA         494.71          494.71           0.00        0.00
RECEIVABLES PERFORMANCE           Unsecured         619.00           NA              NA            0.00        0.00
SPRINT NEXTEL                     Unsecured            NA         716.56          716.56           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-18551        Doc 59     Filed 11/08/18 Entered 11/08/18 12:24:51                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
SPRINT NEXTEL                  Unsecured            NA         216.41        216.41           0.00        0.00
TCF BANK                       Unsecured      1,100.00            NA            NA            0.00        0.00
TCF NATIONAL BANK              Unsecured      5,971.00            NA       5,918.87           0.00        0.00
TCF NATIONAL BANK              Secured        5,971.00       5,918.87      5,918.87           0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA       1,534.61      1,534.61           0.00        0.00
WASHINGTON MUTUAL              Unsecured           0.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $178,113.44               $0.00                 $0.00
      Mortgage Arrearage                               $1,074.07             $353.53                 $0.00
      Debt Secured by Vehicle                         $14,155.81           $2,306.79             $1,239.37
      All Other Secured                                    $0.00               $0.00                 $0.00
TOTAL SECURED:                                       $193,343.32           $2,660.32             $1,239.37

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $17,803.27               $15.00                 $0.00


Disbursements:

       Expenses of Administration                            $4,335.31
       Disbursements to Creditors                            $3,914.69

TOTAL DISBURSEMENTS :                                                                         $8,250.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-18551         Doc 59      Filed 11/08/18 Entered 11/08/18 12:24:51                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
